On Application for Rehearing
PER CURIAM.
Mrs. Richard A. Monaghan, one of the defendants herein, made application for a rehearing and she departed this life subsequent to the filing of the application.
Her children and sole heirs have made application to have themselves made parties *681defendant in the place and stead of their deceased mother. Therefore:
It is ordered, adjudged and decreed that Richard J. Monaghan, Mrs. Amona E. Mon-aghan, wife of William H. Boas, Mrs. Juliette Monaghan, wife of David Geier, and Joseph S. Monaghan be made parties defendant in the place and stead of the deceased defendant, Mrs. Richard A. Mona-ghan, and our previous decree is to run against them to the same extent as though they had been the original defendants.
The application for a rehearing herein is denied.
Rehearing denied.